NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

EARL L. BULLETT,                 )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D18-1903
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed March 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; William D. Sites, Judge.

Earl L. Bullett, pro se.


PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and ATKINSON, JJ., Concur.